UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 14, 2010 Flagstone Reinsurance Holdings, S.A. (Exact name of registrant as specified in its charter) Luxembourg 98-0481623 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 37 Val St André L-1128 Luxembourg, Grand Duchy of Luxembourg (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:+ (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On May 14, 2010, Flagstone Reinsurance Holdings Limited, the predecessor to Flagstone Reinsurance Holdings, S.A. (the “Company”), held its 2010 Annual General Meeting of Shareholders.A quorum was present as required under the Company’s bye-laws as then in effect, and the proposals described in Amendment No. 2 to the Company’s registration statement on Form S-4 filed with the Securities and Exchange Commission on April 9, 2010, were approved, including the election of David Brown, Stephen Coley, Dr. Anthony Knap, Ph.D, and Peter F. Watson as directors, the approval of the change of the Company’s jurisdiction of incorporation from Bermuda to Luxembourg (the “Redomestication”), certain changes to the Company’s organizational documents to facilitate the Redomestication and a number of organizational matters required under Luxembourg law. The final results of the proposals are as follows: 1. The election of four (4) Class C directors to hold office until the Company’s 2013 Annual General Meeting of Shareholders or until their respective successors have been duly elected or appointed: Nominees For Abstain Broker Non-Vote David Brown Stephen Coley Dr. Anthony Knap, Ph.D Peter F. Watson 2. To approve the appointment of Deloitte & Touche to serve as the Company’s independent auditor for fiscal year 2010 and until the Company’s 2011 Annual General Meeting of Shareholders and to refer the determination of the auditor’s remuneration to the Company’s Board of Directors: For Against Abstain Broker Non-Vote 59,673,198 0 3. To approve amendments to the Performance Share Unit Plan of the Company: For Against Abstain Broker Non-Vote 56,205,652 4-5. To approve the Redomestication and the change of the Company’s corporate name to Flagstone Reinsurance Holdings, S.A.: For Against Abstain Broker Non-Vote 57,009,218 6. To approve the Company’s corporate purpose: For Against Abstain Broker Non-Vote 57,008,218 7-9. To approve the fixing of the Company’s registered office in Luxembourg, the Company’s Luxembourg articles of incorporation and the Company’s issued share capital: For Against Abstain Broker Non-Vote 57,009,218 10. To approve the Company’s authorized share capital: For Against Abstain Broker Non-Vote 56,993,918 11. To waive any preferential or pre-emptive subscription rights under Luxembourg Law: For Against Abstain Broker Non-Vote 51,041,261 12-13. To allow the Company and its subsidiaries to acquire and own shares of the Company, and to approve the Company’s fiscal year: For Against Abstain Broker Non-Vote 57,009,218 14. To approve the date and time for the Company’s future Annual General Meetings of Shareholders: For Against Abstain Broker Non-Vote 57,009,268 15. To confirm the appointment of the Company’s directors: For Against Abstain Broker Non-Vote 56,997,758 16. To confirm the Company’s independent auditor: For Against Abstain Broker Non-Vote 56,999,818 17. To confirm the Company’s statutory auditor: For Against Abstain Broker Non-Vote 56,999,318 18. To acknowledge the independent auditor’s report for the Company: For Against Abstain Broker Non-Vote 54,767,733 19. If there are insufficient votes to approve the Redomestication, to approve the adjournment of the meeting: For Against Abstain Broker Non-Vote 58,179,151 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FLAGSTONE REINSURANCE HOLDINGS, S.A. By: /s/ William F. Fawcett Name: William F. Fawcett Title: General Counsel Date: May 20, 2010
